Citation Nr: 0508622	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

By its July 2000 rating decision, the RO denied the veteran's 
original claim of service connection for PTSD.  The veteran 
was notified of the denial of the claim in August 2000, but 
did not appeal.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision in which the RO again denied service connection for 
PTSD.  In December 2002, the veteran's representative filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in January 2003, and the veteran's representative 
filed a substantive appeal later that month.  

The Board notes that, in its September 2002 rating decision, 
the RO appears to have granted the veteran's petition to 
reopen his claim for service connection for PTSD, and then 
denied the veteran's claim for service connection on its 
merits.  However, the Board has a legal duty, under 38 
U.S.C.A. §§ 5108 and 7105 to consider the new and material 
question.  Regardless of the RO's actions, the Board notes 
that the question of whether new and material evidence has 
been presented to reopen the claim must be addressed by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Thus, the Board must 
first decide whether new and material evidence to reopen the 
claim has been received.   

As a final preliminary matter, the Board also notes that in 
his January 2003 NOD, the veteran's representative raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  As the RO has not yet adjudicated this 
matter, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In a July 2000 decision, the RO denied the veteran's 
original claim for service connection for a PTSD.  Although 
notified of that decision in August 2000, the veteran did not 
initiate an appeal.

3.	No new evidence associated with the claims file since the 
July 2000 denial, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.	The RO's June 2000 denial of service connection for PTSD 
is final.                 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.	As evidence received since the RO's June 2000 denial is 
not new and material, the requirements for reopening the 
claim for service connection for PTSD are not met.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of    38 C.F.R. § 3.156(a), promulgated pursuant to 
the Act, also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished. Through the 
January 2003 SOC, the October 2003 supplemental SOC (SSOC), 
and the RO's letters of March 2002 and May 2002, the RO has 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim. 

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its March 2002 letter, 
the RO requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to obtain any VA treatment records, 
employment records, or records from other Federal agencies, 
as well as requested that the veteran submit any additional 
evidence in his possession.  In a May 2002 letter sent to the 
veteran, the RO again requested that the veteran provide 
authorization to obtain any outstanding private medical 
records, as well as statements from other individuals who may 
have observed the veteran's psychiatric condition.  The RO 
also requested that the veteran provide further information 
regarding any additional claimed in-service stressors, 
including dates and locations for the claimed events, exact 
unit(s) of assignment, a full description of the claimed 
events, and the full names and ranks of any other personnel 
involved or witnesses. Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by          38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the January 2003 SOC 
explaining what was needed to substantiate the veteran's 
petition to reopen, within three months of the September 2002 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the veteran 
was notified of the VCAA duties to notify and assist in the 
RO's letters of March 2002 and May 2002; neither in response 
to those letters, nor at any other point during the pendency 
of this appeal, has the veteran informed VA of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment records from the Albany VA 
Medical Center (VAMC), dated from March 2001 to April 2002, 
and from the Syracuse VAMC, dated from December 1989 to April 
2000.  

Moreover, in support of his petition to reopen, the veteran 
has submitted a February 2002 letter from the veteran's 
treating psychologist at the Syracuse VAMC; copies of 
decorations and commendations that the veteran received in 
service, including the Vietnam Combat Certificate for service 
with the 1st Cavalry Division (Airmobile), the Air Medal, and 
the Bronze Star Medal; a March 2002 letter from the United 
States Armed Services Center for Research of Unit Records 
(CURR) indicating that it had reviewed service records for 
the veteran's unit for any evidence of the veteran's claimed 
in-service stressful events; copies of operational reports 
and daily staff journals pertaining to the veteran's unit; 
and a March 2003 completed copy of the veteran's response to 
the RO's PTSD questionnaire.  The veteran's representative 
has also submitted various statements on the veteran's 
behalf.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  Hence, the Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that any failure 
on VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102.  
Moreover, there is no prejudice to the veteran in the Board 
proceeding, at this juncture, with a decision on the petition 
to reopen the claim for service connection for PTSD. 

II.	Analysis of Petition to Reopen

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2004).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

As indicated above, in its July 2000 decision, the RO denied 
the veteran's claim for service connection for PTSD.  
Evidence considered at that time consisted of the veteran's 
service medical records (SMRs), service personnel records, VA 
outpatient treatment records, medical records from a private 
psychiatrist treating the veteran, and a personal statement 
submitted by the veteran.  Based on a review of the evidence, 
the RO concluded that there was no evidence of a confirmed 
diagnosis of PTSD that was linked to specific in-service 
stressors.  The RO also determined that the evidence did not 
show the veteran had participated in combat (which, under    
38 U.S.C.A. § 1154(b), would allow for the acceptance of the 
veteran's lay statement as conclusive evidence of the 
occurrence of a claimed stressor related to participation in 
combat), or that the evidence otherwise corroborated the 
occurrence of any other claimed in-service stressful 
experience.  The veteran did not appeal the denial.  That 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim (filed, on the veteran's behalf, by his 
representative) was initiated in August 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim is the RO's July 
2000 denial of service connection for PTSD.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the July 
2000 denial includes a February 2002 letter from a 
psychologist at the Syracuse VAMC; outpatient treatment 
records from the Albany VAMC, dated from March 2001 to April 
2002, and from the Syracuse VAMC, dated from December 1989 to 
April 2000; copies of decorations and commendations that the 
veteran received in service; and a March 2002 letter from the 
United States Armed Services Center for Research of Unit 
Records (CURR), along with copies of operational reports and 
daily staff journals pertaining to the veteran's unit.  
Additional evidence consists of a completed copy of the 
veteran's PTSD questionnaire, and statements from the 
veteran's representative.    

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
the claim for service connection.  The additional evidence 
received still does not reflect a clearly articulated, 
verified or verifiable stressor to support the claim for 
service connection for PTSD.  

In his March 2002 statement (submitted in connection with the 
February 2002 report of the veteran's treating VA 
psychiatrist at the Syracuse VAMC), the veteran's 
representative indicated that the two experiences during 
service that the veteran has alleged as in-service stressors 
are those reported experiences noted in the February 2002 
psychiatrist's report.  A review of this VA psychiatrist's 
treatment report, reflects the veteran's reported experiences 
during service of "surviving the May 1970 explosion at an 
ammunitions dump" at the firebase where his unit was 
stationed, and of participating in combat operations in the 
Song Be region of Vietnam, around December 1970.  

As regards the claimed explosion at an ammunition depot, the 
Board notes that this reported experience is lacking in 
essential detail to constitute an identifiable stressor, 
capable of independent verification, to support the veteran's 
PTSD claim.  The veteran has essentially alleged an in-
service event affecting his unit, but has not indicated that 
he witnessed or was otherwise involved in the claimed 
stressful event.  There is no indication in this case that 
the alleged incident involved the veteran having 
"experienced, witnessed, or [been] confronted with an event 
or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others," a requirement under the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), to constitute a stressor 
to support a diagnosis of PTSD.  See also Cohen v. Brown, 10 
Vet. App. at 128 (1997).  The RO has provided the veteran 
with opportunities to provide further information regarding 
this claimed event, including the above-noted PTSD 
questionnaire and May 2002 letter sent to the veteran, 
however, no additional details have been provided beyond the 
information contained in the February 2002 VA psychiatrist's 
report.  

The Board points out that even assuming, arguendo, that the 
claimed ammunition depot explosion was considered to include 
sufficient detail to constitute an articulated in-service 
stressful experience that could potentially support a PTSD 
diagnosis, corroboration of the experience would be required 
through independent evidence (as this experience alleged does 
not involve combat); however, those unit records that have 
already been obtained, consisting of operational reports and 
daily staff journals, do not substantiate this event.  The 
operational records refer to the occurrence of a June 27, 
1970 fire at the ammunition supply area for the veteran's 
unit as a result of a faulty wire, but do not document the 
claimed explosion or otherwise suggest the veteran's 
involvement.  (Even assuming the veteran initially meant to 
specify June 1970 as the month of the alleged incident, there 
is still insufficient remaining detail in these records to 
corroborate the alleged explosion at the base for the 
veteran's unit).    

As regards the veteran's general assertions of being involved 
in combat operations in December 1970, under pertinent legal 
authority, where participation in combat is established by 
the record, an alleged stressor must be combat-related in 
order to provide a basis for a diagnosis of PTSD.  See 
38 U.S.C.A. § 1154(b); Zarycki, 6 Vet. App. at 98.  Aside 
from the matter of whether the record supports a finding that 
the veteran participated combat during military service, in 
this case, there is no allegation of record of any specific, 
identifiable combat-related in-service stressful experience 
to support the claim.  The February 2002 report from the 
veteran's psychiatrist refers only to the veteran's general 
allegation of involvement in combat during December 1970.  
More recently, in the veteran's March 2003 response to the 
RO's PTSD questionnaire, the veteran did not identify any 
specific combat-related incidents to support his petition to 
reopen the claim for service connection for PTSD.

The remaining newly submitted evidence in this case, consists 
of VA outpatient treatment records, additional unit records 
obtained from CURR, additional service personnel records, and 
statements submitted by the veteran's representative, and 
does not present any further information as to a clearly 
articulated, verifiable stressor.

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for PTSD have 
not been met, and the RO's July 2000 denial of service 
connection remains final.  As the veteran has not fulfilled 
his threshold burden of presenting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


